Citation Nr: 0822289	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  03-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a headache disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine, from March 4, 
2002 to December 11, 2002.

3.  Entitlement to an initial evaluation in excess of 20 
percent for arthritis of the cervical spine, on and after 
December 12, 2002.

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the thoracic spine, from March 4, 
2002 to July 10, 2005.

5.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the lumbar spine, from March 4, 2002 
to December 11, 2002.

6.  Entitlement to an initial evaluation in excess of 20 
percent for arthritis of the lumbar spine, from December 12, 
2002 to July 10, 2005.

7.  Entitlement to an increased evaluation in excess of 40 
percent for arthritis of the thoracic spine and lumbar spine, 
on and after July 11, 2005.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and Board remand.  

The issues of entitlement to an increased initial rating for 
arthritis of the cervical spine, thoracic spine, and lumbar 
spine are addressed in the remand portion of the decision 
below, and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The veteran's headaches are manifested by frequent complaints 
of headaches that resolve with medication and rest, are not 
prostrating, and are not productive of severe economic 
inadaptibility. 



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to a post-remand re-adjudication of the veteran's 
claim, a January 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against an 
initial evaluation in excess of 30 percent for a headache 
disorder.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007), cert. granted __ U.S.L.W. __ (U.S. Jun. 16, 2008) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).


The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, the veteran has been provided with a VA 
examination during the course of this appeal.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of 
initial ratings for disabilities following initial awards of 
service connection for the disabilities.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claims and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting 
that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).

By a February 2003 rating decision, service connection for a 
headache disorder was granted and a 30 percent evaluation was 
assigned under C.F.R. § 4.124a, Diagnostic Code 8100, 
effective March 4, 2002.  In February 2003, the veteran filed 
a notice of disagreement regarding the evaluation.  The RO 
issued a statement of the case in June 2003, and the veteran 
filed a substantive appeal in August 2003.  In October 2004, 
the Board remanded this case for further development.  In 
October 2007, the RO issued a supplemental statement of the 
case, and the case was returned to the Board.

The veteran's service medical records reveal complaints of 
and treatment for headaches.  A September 1997 treatment 
record reveals the veteran's complaints of headaches for two 
weeks.  He denied any trauma to the head.  A March 2000 
treatment record notes the veteran's complaints of sharp 
headaches, at times extending from the neck.  In May 2000, 
the veteran complained of headaches for six months.  In a 
report of medical history, completed in July 2000, the 
veteran complained of frequent and severe headaches, noting 
that his headaches increased when his neck pain increased.  A 
July 2001 treatment record notes the veteran's complaints of 
headaches with pain that built over the back of the neck and 
crept up the right side of the head.  The headaches occurred 
between three to seven times per week.  The veteran noted 
that the headaches involved his entire head.  He also 
complained of nausea.  The veteran reported that medication 
and bed rest helped, and that his headaches usually came on 
towards the end of the day.  The diagnosis was chronic 
headaches.  The examiner noted that the veteran's headaches 
did not qualify as prostrating since he did not need to seek 
medical attention.  In a report of medical history, completed 
in July 2001, the veteran reported frequent and severe 
headaches.  The examiner diagnosed "migraines vs severe 
muscle tension [with] migraine features" and indicated that 
the veteran's headaches were poorly controlled.

In February 2001, the veteran participated in a VA fee-based 
examination.  The examination report noted the veteran's 
complaints of headaches for two years.  The veteran reported 
that the pain began at the base of the neck and expanded over 
the top of the head.  He also complained of nausea, blurred 
vision, and dizziness.  The veteran reported headaches three 
to five times per week, and noted that they are usually only 
relieved with sleep.  The examiner stated that the veteran 
did not indicate any specific factors which cause the 
headaches to occur, and that his functional level during 
flare-ups is "essentially nil" as he must seek bed rest.  
X-ray of the cervical spine showed postoperative changes from 
cervical fusion with severe changes from degenerative disc 
disease at the C3-C4 level along with sclerotic implate 
changes.  The examiner diagnosed cervical neuralgia secondary 
to degenerative disc disease.  Subjective factors were noted 
as pain in the cervical area at the base of the skull.  
Objective factors included limited motion as well as changes 
noted on x-ray and previous magnetic resonance imaging (MRI) 
scan.  With regard to the effects of the veteran's headaches 
on his usual occupation and daily activities, the examiner 
concluded that, when the veteran's headaches flare-up, he is 
not functional as he must seek bed rest.

In December 2002, the veteran underwent a VA examination.  
The examination report notes the veteran's complaints of 
headaches.  The veteran reported that he began experiencing 
headaches three years before, and that his headaches radiated 
from the neck to the occipital area and then to the bilateral 
temporal area.  He further reported that nausea, blurred 
vision and dizziness accompany the headaches.  The veteran 
noted that he takes Imitrex and Fiorinal for headaches, and 
that his headaches last anywhere from one hour to several 
hours.  The veteran also reported that, when he has blurred 
vision, he becomes sensitive to light and has to be in a dark 
and secluded area.  The veteran reported staggering gait on 
occasion, and that his headaches leave him weak and 
exhausted.  The veteran also stated that he gets headaches 
one to five times per week.  He indicated that he requires 
bed rest to relieve his headaches.  The VA examiner diagnosed 
cervical neuralgia secondary to degenerative disc disease of 
the cervical spine.

VA treatment records from November 2002 to July 2006 reveal 
complaints of and treatment for headaches.  In November 2002, 
the veteran complained of migraines.  The diagnosis was 
migraine headaches.  A December 2002 treatment record notes 
the veteran's complaints of headaches that started in 1994.  
The diagnosis was migraines.  In February 2003, the veteran 
reported that he had three migraines the week before.  A July 
2003 treatment record notes the veteran's complaints of 
headaches.  A December 2003 treatment record reveals the 
veteran's complaints of migraine headaches.  The diagnosis 
was migraine headaches.  A July 2006 treatment record notes 
the veteran's complaints of pain in the back of the neck 
which sometimes radiates up the right aspect of the neck and 
head to the temple.  The veteran also complained of headaches 
for 10 years.

At a September 2004 hearing before the Board, the veteran 
testified that he his headaches occurred between three and 
seven times per week, and that they last between two and ten 
hours.  He stated that they start in his neck and move to his 
head, and that he has nausea with the headaches.  He usually 
takes medication and will lie down and fall asleep when he 
has a headache, and the headache is usually gone when he 
wakes up.  The veteran further testified that, as a result of 
his headaches, he cannot drive, his reasoning is greatly 
diminished, light is painful, his balance is off, his 
peripheral vision is limited, and he has difficulty focusing 
his eyes.  The veteran stated that he did not see how he 
could be employed at this time because no employer would let 
him lay down during the workday.

In July 2005, the veteran underwent another VA examination.  
The veteran complained of frequent headaches.  He denied any 
blackout spells, convulsions, double vision, and difficulty 
swallowing or speaking.  The VA examiner noted that the 
veteran's occipitofrontal headaches were likely the result of 
his cervical spine degenerative disc disease, as "headaches 
are common in patients with extensive cervical disc 
degeneration particularly those that require surgery."

In August 2006, the veteran underwent another VA examination.  
The veteran complained of frequent headaches since 1999, and 
stated that he gets headaches two to four times per week.  
The veteran noted that sometimes the headaches last for a few 
hours, and sometimes they last for the whole day.  The 
veteran explained that the headaches usually start on the 
right side of the neck and spread to the right occipital area 
and to the entire right side of the head.  He described the 
pain as sharp, shooting pain, sometimes with pressure 
sensation.  The veteran further indicated that, when his 
headache is severe, he feels sick to his stomach and develops 
photophobia.  He denied any throbbing nature to his headaches 
and any aura before the onset of his headaches.  He also 
noted constant neck and low back pain, and denied any 
blackout spells, double vision, difficulty swallowing or 
speaking, and persistent weakness or numbness in the 
extremities.  

Neurological examination revealed the veteran to be alert and 
fully oriented.  His speech was normal, and examination of 
fundi revealed clear disc margins on both sides.  The 
veteran's pupils were three millimeters, equal, and reactive 
to light.  Extraocular movements were full, and the rest of 
the cranial nerve examination was normal.  A motor system 
examination did not reveal any muscle atrophy or weakness.  
Hand grips were strong on both sides and muscle tone was 
normal in both lower extremities.  A sensory examination 
revealed intact appreciation for touch and pinprick over all 
four extremities.  The veteran was able to appreciate 
pinprick in all the dermatomes in both upper extremities.  
Cerebellar functions were intact.  Deep tendon reflexes, 
including ankle jerks, were 2+ and symmetrical.  Plantars 
were flexor bilaterally.  Carotid pulsations were equal and 
there was no bruit.  There was no neck stiffness, but neck 
movements were limited in all directions and the veteran 
complained of pain and stiffness in the neck with the head 
turning to either side.  A straight leg raising test was 
negative for sciatica.  The diagnosis was "recurrent right-
sided headache and neck pain - suspected to be right-sided 
spondylitic headache rather than migraine."  The VA examiner 
concluded that the veteran's "right-sided headache and neck 
pain is most likely cervicogenic in origin and it is less 
likely as not as a result of service in the military."

In an October 2006 addendum to the August 2006 VA examination 
report, the VA examiner indicated that the veteran's claims 
file had been reviewed.  In addition, the VA examiner noted 
that an August 2006 computed tomography (CT) scan of the head 
was normal.  The addendum also revealed that the veteran 
reported that his pain was a five on a scale of one to ten.  
The VA examiner concluded that the veteran's headaches and 
neck pain were not prostrating in nature.

Under Diagnostic Code 8100 for migraine headaches, a 30 
percent evaluation is assigned for migraine headaches where 
there are characteristic prostrating attacks occurring on an 
average of once a month over the last several months, and a 
50 percent evaluation is assigned for very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Here, the veteran complained of 
headaches as frequent as two to seven times per week, and 
noted that medication and bed rest relieved his headaches.  
However, in a July 2001 service medical treatment record, the 
physician noted that the veteran's headaches did not qualify 
as prostrating.  In addition, in an October 2006 addendum, 
the VA examiner found that the veteran's headaches were not 
prostrating in nature.  Accordingly, there is no objective 
evidence that the veteran's headaches are completely 
prostrating in nature.  Moreover, the Schedule specifically 
requires that the veteran experience severe economic 
inadaptability for the assignment of a 50 percent evaluation.  
The evidence of record does not show that this requirement 
has been met in this case.  Although the veteran is not 
currently working and testified that he did not believe he 
would be able to work, the evidence does not show that he is 
not able to work as a result of his headache disorder.  
Accordingly, a 50 percent evaluation is not warranted for the 
veteran's service-connected headache disorder. 

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But there 
is no evidence of record of headaches due either to brain 
trauma or cerebral arteriosclerosis.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 8046 (2007).  In addition, after 
review of the veteran's claims file, there is no evidence of 
record that would warrant a rating in excess of that assigned 
by this decision for the disabilities at issue at any time 
during the period pertinent to this appeal.  38 U.S.C.A. 5110 
(West 2002); see also Hart, 21 Vet. App. at 505.  
Accordingly, an initial evaluation in excess of 30 percent 
for a headache disorder is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An initial evaluation in excess of 30 percent for a headache 
disorder is denied.


REMAND

The veteran is seeking an initial disability rating in excess 
of 10 percent for a cervical spine disorder for the period of 
March 4, 2002 to December 11 2002; an initial disability 
rating in excess of 20 percent for a cervical spine disorder 
after December 12, 2002; an initial disability rating in 
excess of 10 percent for a thoracic spine disorder for the 
period of March 4, 2002 to July 10, 2005; an initial 
disability evaluation in excess of 10 percent for a lumbar 
spine disability for the period of March 4, 2002 to December 
11, 2002; an initial disability evaluation in excess of 20 
percent for the period of December 12, 2002 to July 10, 2005; 
and an initial disability evaluation in excess of 40 percent 
for a thoracic and lumbar spine disorder after July 11, 2005.  
A review of the veteran's claims file reveals that this 
matter is not yet ready for appellate disposition.

The RO most recently considered the veteran's claims in a May 
2008 supplemental statement of the case.  However, the RO did 
not address the current issues on appeal in that supplemental 
statement of the case.  Specifically, in February 2008, the 
RO increased the evaluation of the veteran's lumbar spine 
disorder to 20 percent, effective December 12, 2002, 
increased the veteran's cervical spine disorder to 20 
percent, effective December 12, 2002, and granted a combined 
disability rating of 40 percent for a lumbar spine disability 
and a thoracic spine disability, effective July 11, 2005.  
The May 2008 supplemental statement of the case, however, did 
not address these issues.  The May 2008 supplemental 
statement of the case incorrectly addressed the issues of 
entitlement to an initial evaluation in excess of 10 percent 
for the veteran's service-connected cervical, thoracic, and 
lumbar spine disorders.  Accordingly, remand is required for 
a supplemental statement of the case which addresses the 
proper issues on appeal.  In addition, the May 2008 
supplemental statement of the case also did not provide the 
veteran with the appropriate laws and regulations.  
Therefore, remand is also required for the RO to provide the 
veteran with the old and new law and regulations which 
pertain to his claims.  Further, in its reasons and bases, 
the RO must apply the regulations as they pertain to each 
claim and applicable period of time.

The Board also concludes, after review of the July 2005 VA 
examination reports, that an additional VA examination is 
required.  The clinical findings of the July 2005 examination 
report are now over 3 years old.  Because the appeal period 
in question spans from February 2003 to the present, to 
adjudicate the severity of the veteran's service-connected 
disorders over this period without more current clinical 
findings would be in error, especially because no 
contemporaneous VA outpatient treatment records are of 
record.  See, c.f., Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Accordingly, new VA medical examination is in order 
to determine the current extent of the symptomatology of 
veteran's service-connected spine disorders.  38 C.F.R. § 
3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must attempt to obtain, and 
associate with the claims file, all VA 
treatment records that have not previously 
been associated with the veteran's VA 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  Thereafter, the RO must make 
arrangements for the veteran to undergo a 
VA examination(s) to determine the current 
extent of the orthopedic and neurological 
impairment resulting from his service-
connected spine disorders.  The claims 
file must be made available to and 
reviewed by the examiner(s) in conjunction 
with the examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for an accurate assessment must be 
conducted.  Any further studies deemed 
relevant by the examiner(s) must also be 
conducted.  The examiner(s) must record 
all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide any requested 
opinions without resort to speculation, it 
must be so stated.  The report prepared 
must be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the cervical spine, 
thoracic spine, and lumbar spine in 
degrees, noting by comparison the normal 
range of motion of the spine.  It must 
also be determined whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the 
cervical, thoracic, or lumbar spine 
disabilities, expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  Finally, 
an opinion must be stated as to whether 
any pain found in the cervical, thoracic, 
or lumbar spines could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the cervical, 
thoracic, or lumbar spine disabilities.  
It must also be noted whether the veteran 
has intervertebral disc syndrome; if so, 
the examiner should state whether the 
veteran experiences incapacitating 
episodes, as defined by 38 C.F.R. § 4.71a, 
and the frequency and total duration of 
such episodes over the course of the past 
12 months.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination(s) and to cooperate 
in the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
scheduled examination(s), documentation 
must be obtained which shows that notice 
scheduling the examination(s) was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran.  The 
supplemental statement of the case must 
address the appropriate issues on appeal, 
must provide the veteran with the old and 
new laws and regulations pertaining to his 
appeal, and must apply the old and new 
laws and regulations to the appropriate 
time periods for each claim.  After the 
veteran has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


